Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/5/22 have been received. Claims 1, 3, 4, 6, 8, 10-12,  and 15 have been amended. Claim 2 has been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-14 is withdrawn because the Applicant amended the claims. 
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 15-21 is withdrawn because the Applicant amended the claim. 
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Blume et al. (US 2016/0226111) on claim(s) 1-5 and 14-20 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111)  in view of  Yoon (US 2012/0009455) on claims 6  and 7 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) on claims 8 and 9 is/are  withdrawn because the Applicant amended the claims.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) on claims 10-12 is/are withdrawn because the Applicant amended the claims.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) in view of Wang et al. (US 2018/0354633) on claim 13 is/are withdrawn because the Applicant amended the claims.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) on claim 21 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 7/26/22.
The application has been amended as follows.
12.	Claim 1 has been amended to: A cell device, comprising: 
a cell module; and 
at least one temperature adjusting module, configured on the cell module in a heat conduction manner, and the at least one temperature adjusting module comprising a thermoelectric cooling chip having a first surface and a second surface opposite to each other, wherein the thermoelectric cooling chip is configured to receive a first electric signal to heat the first surface and cool the second surface, and the thermoelectric cooling chip is configured to receive a second electric signal to cool the first surface and heat the second surface;
 the at least one temperature adjusting module[[s]] further comprises a temperature control chip, a first heat conduction pad and a second heat conduction pad, wherein the temperature control chip is electrically connected to the thermoelectric cooling chip, and the first heat conduction pad and the second heat conduction pad are respectively disposed on two opposite surfaces of the temperature control chip, wherein the first heat conduction pad is connected to a side surface of the cell module in the heat conduction manner and is located between the side surface of the cell module and a surface of the temperature control chip.
13. 	Claim 15 has been amended to: A vehicle, comprising: 
a body; and 
a cell device, fixed on the body, and comprising: 
a cell module; and 
at least one temperature adjusting module, configured on the cell module in a heat conduction manner,  the at least one temperature adjusting module comprising a thermoelectric cooling chip having a first surface and a second surface opposite to each other, wherein the thermoelectric cooling chip is configured to receive a first electric signal to heat the first surface and cool the second surface, and the thermoelectric cooling chip is configured to receive a second electric signal to cool the first surface and heat the second surface; 
the at least one temperature adjusting module[[s]] further comprises a temperature control chip, a first heat conduction pad and a second heat conduction pad, wherein the temperature control chip is electrically connected to the thermoelectric cooling chip, and the first heat conduction pad and the second heat conduction pad are respectively disposed on two opposite surfaces of the temperature control chip, wherein the first heat conduction pad is connected to a side surface of the cell module in the heat conduction manner and is located between the side surface of the cell module and a surface of the temperature control chip.
 Allowable Subject Matter
14.	Claims 1 and 3-21 are allowed.
15.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a cell device, comprising: a cell module; and at least one temperature adjusting module, configured on the cell module in a heat conduction manner, and  the at least one temperature adjusting module comprising a thermoelectric cooling chip having a first surface and a second surface opposite to each other, wherein the thermoelectric cooling chip is configured to receive a first electric signal to heat the first surface and cool the second surface, and the thermoelectric cooling chip is configured to receive a second electric signal to cool the first surface and heat the second surface; the at least one temperature adjusting module further comprises a temperature control chip, a first heat conduction pad and a second heat conduction pad, wherein the temperature control chip is electrically connected to the thermoelectric cooling chip, and the first heat conduction pad and the second heat conduction pad are respectively disposed on two opposite surfaces of the temperature control chip, wherein the first heat conduction pad is connected to a side surface of the cell module in the heat conduction manner and is located between the side surface of the cell module and a surface of the temperature control chip.
	The prior art to Blume et al. (US 2016/0226111) discloses a cell device, comprising: a cell module; and at least one temperature adjusting module, configured on the cell module in a heat conduction manner, and  the at least one temperature adjusting module comprising a thermoelectric cooling chip having a first surface and a second surface opposite to each other, wherein the thermoelectric cooling chip is configured to receive a first electric signal to heat the first surface and cool the second surface, and the thermoelectric cooling chip is configured to receive a second electric signal to cool the first surface and heat the second surface; the at least one temperature adjusting module further comprises a temperature control chip, a first heat conduction pad and a second heat conduction pad, wherein the temperature control chip is electrically connected to the thermoelectric cooling chip, but does not disclose, teach, or render obvious  the first heat conduction pad and the second heat conduction pad are respectively disposed on two opposite surfaces of the temperature control chip, wherein the first heat conduction pad is connected to a side surface of the cell module in the heat conduction manner and is located between the side surface of the cell module and a surface of the temperature control chip.
16.	The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the invention in independent claim 15 are substantially the same as provided in paragraph 15 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724